In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-17-00023-CR
                                  ________________________


                            JOSE LUIS BARBOZA, JR., APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                        On Appeal from the Criminal District Court No. 2
                                     Tarrant County, Texas
                Trial Court No. 1440597D; Honorable Wayne F. Salvant, Presiding


                                            June 7, 2017

                   ORDER DIRECTING COUNSEL TO PROVIDE
                    APPELLATE RECORD IN ANDERS APPEAL
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant, Jose Luis Barboza, Jr., was convicted of aggravated assault causing

serious bodily injury1 and assault against a family or household member, enhanced by a




      1
          TEX. PENAL CODE ANN. § 22.02(a)(1) (West 2011).
prior conviction of that offense.2 He was sentenced to 99 years imprisonment for each

conviction with the sentences to run concurrently. Appellant appeals the judgments.


       On May 19, 2017, Appellant’s court-appointed counsel filed a motion to withdraw,

supported by a brief filed in accordance with Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396, 18 L. Ed. 2d 493 (1967), wherein counsel represented that Appellant’s appeal

was frivolous. Counsel provided a copy of the motion to withdraw and Anders brief to

Appellant and advised him of his right to file a pro se response. Counsel also advised

Appellant of his right to personally review the appellate record in order to determine

whether to file a response and provided him a form motion for access to the appellate

record.      See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014).

Appellant’s pro se response to the Anders brief is due on June 21, 2017.


       Now pending before this court is Appellant’s Motion for Pro Se Access to the

Appellate Record filed on May 31, 2017, requesting that this court provide Appellant a

copy of the appellate record.           We deny the motion.          Instead, consistent with our

previous orders, we order Appellant’s counsel to prepare and deliver to Appellant, by

whatever means reasonable and necessary, a readily accessible copy of the appellate

record on or before June 19, 2017. See Weatherly v. State, No. 07-16-00189-CR, 2016

Tex. App. LEXIS 13406, at *2-3 (Tex. App.—Amarillo Dec. 15, 2016, order) (per curiam)

(not designated for publication) (reciting this court’s prior orders doing same). Because

Appellant is indigent, any cost associated with providing an accessible appellate record

should be submitted to the trial court for payment. Counsel is further directed to certify

to this court, in writing, on or before that date, that he has complied with this order.

       2
           TEX. PENAL CODE ANN. § 22.01(a), (b)(2)(A) (West Supp. 2016).

                                                    2
       Appellant’s pro se response, should he desire to file one, is due on or before

July 21, 2017.


      It is so ordered.


                                                    Per Curiam


Do not publish.




                                         3